Citation Nr: 0516933	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for left shoulder bursitis.

2.  Service connection for residuals of a back injury.

3.  Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1960, and from March 1961 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's claims were initially denied in April 1999 and June 
2000 rating decisions, and included service connection for a 
left knee injury and tinnitus.

In March 2001, the veteran was informed by the RO that 
promulgation of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), required review of certain 
previously denied final claims, including his own.  In March 
2002 the RO denied the veteran's claims that included service 
connection for left shoulder bursitis, residuals of a back 
injury, bilateral hearing loss, a left knee injury, and 
tinnitus.  The veteran entered a timely notice of 
disagreement with the determinations.  A timely substantive 
appeal has also been received, considering the rules for 
computation of time limits for filing pursuant to 38 C.F.R. 
§ 20.305 (2004).

In a rating decision dated in January 2004, the RO granted 
service connection for residuals of a left knee injury and 
tinnitus, both evaluated as 10 percent disabling.  Those 
issues are no longer on appeal before the Board.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDING OF FACT

The left shoulder and back injuries sustained during service 
were acute and transitory and resolved without residual 
disability; there is no medical evidence of current left 
shoulder bursitis or residuals of a back injury nor is there 
medical evidence establishing an etiological link between 
service and the claimed disabilities.  


CONCLUSION OF LAW

The left shoulder bursitis and residuals of a back injury 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In this case in March 2001, the RO reopened the veteran's 
claims pursuant to provisions of the VCAA and also afforded 
the veteran VCAA notice and assistance.  The RO provided this 
notice prior to the March 2002 rating denial of the claims on 
appeal.  The veteran was also afforded notice in the February 
2003 Statement of the Case.  In this regard, the Board is 
certain that adequate notice requirements of the VCAA have 
been provided in compliance with VA statutory obligations 
considered in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005). 

Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA. The veteran's service medical records have been 
obtained, VA clinical records are of record, as is private 
clinical data. Further, the Board has reviewed the evidence 
of record. In this regard, there is a dearth of supporting 
evidence and the Board determines that a medical examination 
or medical opinion is not necessary to decide the claims 
addressed in this decision. With respect to providing 
assistance to the veteran, it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


I.  Left Shoulder Bursitis 

Service medical records show that in March 1957, the veteran 
sustained what was clinically described as a pull injury to 
the left shoulder along with his complaints of (shoulder) 
aching and pain on motion.  The diagnostic impression was 
left shoulder sprain. Medication was prescribed and in August 
1957 a clinical entry indicated that the veteran's problem 
felt better.  

Service medical records show that in March 1959 the veteran 
sustained physical injuries when he was caught in the landing 
gear door of an airplane.  The reported injuries were across 
the upper chest and back.  An abrasion of the left medial 
clavicular skin was reported, and it was indicated in a 
contemporaneous X-ray history that the level of the tip of 
the scapula in the back was involved.  X-rays were negative.  
Service medical records show that in February 1960, the 
veteran was referred for an X-ray of the left shoulder due to 
pain.  The X-ray revealed no abnormalities of the left 
shoulder.

A service discharge Report of Medical History, dated in July 
1960 shows that the veteran indicated that he had or had had 
a painful or trick shoulder or elbow.  It was also reported 
that the veteran had had painful shoulders that began in the 
winter of 1957 that had been treated at different 
installations.  They were still symptomatic. The July 1960 
discharge Report of Medical Examination revealed left 
shoulder pain symptoms.  The physical examination of the 
upper extremities was normal.     

In a VA form 21-526, Veteran's Application for Compensation 
or Pension, dated in August 1960, the veteran reported 
injuries sustained in a March 1959 landing gear door 
accident, to include injuries to the shoulders.   

A March 1961 service re-enlistment Report of Medical History 
and the Report of Medical Examination were negative for any 
complaints or findings regarding the left shoulder. The 
remainder of the veteran's service medical records, including 
his periodic physical examination reports are also absent for 
any complaints, treatment, or findings referable to the left 
shoulder.  

In a statement from a private physician dated in May 2000, it 
was reported that the veteran had among other physical 
disabilities, polyarthropathies secondary to arthritis since 
his military service.  The physician reported that the 
veteran had assured him that his symptoms began prior to 
(service) discharge.  It was stated that there was no reason 
to doubt his claims.  

In July 2003 a personal hearing was held at the RO. The 
veteran testified that he probably injured his left shoulder 
in 1964 or 1965, and that he received treatment for the 
problem at an Air Force dispensary.  He stated that after 
receiving treatment he was on light duty for a while.  The 
veteran testified that when he received a physical 
(examination) he would bring the injury up or when it got too 
bad he would go to sick call, and that he needed medication 
for the pain.  He stated that since service he had seen a 
doctor twice about his shoulder, and he treated his left 
shoulder with over-the-counter medication.


Analysis               

The veteran asserts that he sustained an injury to his left 
shoulder during service that has resulted in the claimed 
current left shoulder bursitis.  

It is important to note that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to establish service 
connection for the claimed disorder, the following must be 
present: Medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

A review of the evidence in his case shows that the veteran 
sustained an injury to his left shoulder that was clinically 
described in 1957 as a shoulder sprain.  The remaining 
pertinent service medical evidence shows physical injuries 
sustained in a 1959 airplane landing gear mishap, without any 
indication of left shoulder involvement, and complaints 
referable to the left shoulder near the end of the veteran's 
first period of military service.  It is important to note 
that in 1960, the veteran reported to the VA that he had had 
an injury to the shoulders during service.  However, the 
record at the time is absent for any interim clinical 
findings regarding residuals of the service injury.  The 
veteran's subsequent service medical records, through the 
late 1970's, are entirely absent for any complaints, findings 
or treatment regarding the left shoulder, including left 
shoulder bursitis.  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  With respect to the interim and post-service 
medical evidence, while the veteran has claimed an injury to 
the shoulder related to the 1959 incident when he was injured 
in the landing gear of an airplane, the record is absent for 
any specific medical evidence of current residual left 
shoulder disability, including left shoulder bursitis.  
Current left shoulder bursitis is not clinically shown.    

The Board recognizes that in May 2000 a statement from a 
private physician was offered concerning disabilities of the 
veteran, including polyarthropathies secondary to arthritis.  
However,  a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional. LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Here, the physician's 
statement does not specifically reference left shoulder 
bursitis, and there is no indication of its relationship, if 
any to the claimed left shoulder bursitis.  Also the 
physician's statement lacks a medical nexus or etiological 
relationship between the currently claimed left shoulder 
bursitis and the veteran's periods of military service, and 
it is unsupported by any medical data.  

The board is well aware that the veteran has recently offered 
testimony regarding the circumstances of his claimed left 
shoulder bursitis.  The veteran is certainly competent to 
provide an account of the symptoms that he experiences and 
has experienced. Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, it 
must be noted that generally lay testimony is considered 
insufficient with regard to medical causation because 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Further, there is no medical 
evidence in support of the veteran's claims and assertions 
regarding the claimed left shoulder bursitis. 

Based on the evidence of record, the Board is compelled to 
conclude that the left shoulder injury that was sustained 
during service was acute and resolved without residual 
disability; there is no medical evidence of current left 
shoulder disability or medical evidence linking the veteran's 
claimed left shoulder bursitis to an incident of service.  
Aggravation of a pre-existing left shoulder disorder is not 
claimed nor is there support for any such claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the Board 
concludes that the weight of the evidence is against the 
veteran's claim, and service connection for left shoulder 
bursitis is not warranted.        


II.  Residuals of a Back Injury

Service medical records show that in March 1959, the veteran 
was involved in an incident where he was caught in the 
landing gear of an airplane that was being retracted.  He was 
hospitalized. It was reported that he was caught across the 
upper chest and mid back, and that he sustained an abrasion 
of the left medial clavicle with pain over the upper chest 
and mid-back.  A compression of the thorax with deep 
impression into the skin over the back and anterior neck was 
reported.  Involvement of the scapula was also reported. It 
was indicated that X-rays did not reveal any fractures. The 
diagnosis was posterior chest abrasion. By the end of March 
1959 the veteran was returned to light duty. 

In a July 1960 service Report of Medical History, the 
veteran's March 1959 injury was reported along with 
complaints of pain and pressure symptoms.  A contemporaneous 
physical examination revealed no abnormalities of the spine. 

In an August 1960 VA form 21-526, Veteran's Application for 
Compensation or Pension, the veteran reported injuries 
sustained in a March 1959 landing gear door accident, 
including a back injury.

A service medical entry dated in April 1969 shows that he 
veteran received treatment for a questionable pulled muscle 
in the back.  It was reported that an examination was 
entirely negative and that Parafon Forte was prescribed.  The 
remainder of the veteran's service medical records through 
the late 1970's, including periodic physical examinations and 
Reports of Medical History, are negative for any complaints, 
findings, or treatment referable to the back.  

In a May 2000 statement a private physician reported that the 
veteran had polyarthropathies secondary to arthritis. Any 
involvement of the back or a back disability was not 
specified.          
 
At the July 2003 hearing the veteran testified that he 
sustained a back injury during service when he got closed up 
in landing gear. He sated that he was hospitalized for about 
a week, he returned to light duty for six to eight months, 
and then he slept on the floor.  He reported that since 
service he had received acupuncture treatment for his back.  
The veteran reported that he had soreness in his mid-back.  
He stated that he had not had X-rays or an MRI of his back, 
and that a doctor had not diagnosed degenerative joint 
disease in his back.


Analysis      

A review of the veteran's service medical records confirm 
that he sustained injuries described as an abrasion to the 
posterior chest when he was caught in the landing gear an 
airplane.  The clinical data also confirms that that the 
veteran was initially hospitalized, then returned to light 
duty following the injury.  Subsequent complaints during 
service were primarily limited to chest pain, although the 
record does include a 1969 report of a pulled back muscle 
with normal findings.  It is important to note that the 
veteran's remaining service medical records are absolutely 
silent for any other findings referable to his back or a back 
disability.  A VA record in 1960 captures the veteran's 
report of a back injury related to the service airplane 
incident, but there is no medical data at that time 
referencing his back. The subsequent interim and post-service 
medical data is also absent for any clinical findings 
referable to the veteran's back, there is no current medical 
evidence of a back disability nor is there medical evidence 
establishing an etiological link between the veteran's 
claimed back disability and an incident of service.  As with 
the other claim on appeal, while a private physician has 
offered a medical statement referencing the veteran's current 
polyarthropathies secondary to arthritis, the statement does 
not specify any pathology relating to the claimed back 
disorder or any relationship between his claimed residuals of 
back injury an incident of service.  The veteran's testimony 
regarding the circumstances concerning his claimed back 
disability is not considered competent with regard to medial 
causation. Espiritu.  There is no medical evidence in support 
of the veteran's claim.  Further, with regard to aggravation 
of a pre-existing back disorder it is not claimed nor is 
there evidence in support for any such a claim.  

Based on the evidence of record, the Board concludes that the 
back problems reported during service were acute and resolved 
without residual disability, there is no medical evidence of 
current back disability or medical evidence linking the 
veteran's claimed back disability to an incident of service.  
The weight of the evidence is against the veteran's claim and 
service connection for residuals of a back injury is not 
warranted.

         

ORDER


Service connection for left shoulder bursitis is denied.

Service connection for residuals of a back injury is denied.



REMAND

The veteran asserts that he has bilateral hearing loss that 
was incurred during service.  Service personnel records 
confirm that the veteran's occupational specialty was as an 
aircraft and missile electrical repairman.  Service medical 
records show that audiogram testing was performed throughout 
the veteran's period of service, apparently regarding the 
veteran's flight status.  

Numerous audiogram tests were performed during service and 
most were within normal limits, although a few audiogram 
results are noteworthy with regard to the veteran's claim. An 
audiogram test performed in February 1969 shows that in the 
left ear at 500, 1000, 2000, 3000, 4000, 6000 Hertz, the 
veteran's pure tone thresholds in decibels, converted to ISO 
units were 20, 15, 15, 10, 15, and 25.  In the right ear at 
500, 1000, 2000, 3000, 4000, 6000 Hertz, the veteran's pure 
tone thresholds in decibels, in ISO units were 20, 15, 20, 
15, 15, and 25.  

A May 1971 audiometric examination revealed that in the right 
ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, the 
veteran's pure tone thresholds in decibels, in ISO units were 
5, 5, 5, 10, 15, and 30.  A July 1975 audiometric examination 
revealed that in the left ear at 500, 1000, 2000, 3000, 4000, 
6000 Hertz the veteran's hearing in decibels, converted to 
ISO units were 10, 10, 10, 5, 15, and 25.  An audiogram test 
performed in March 1978 shows that in the right ear at 500, 
1000, 2000, 3000, 4000, 6000 Hertz, the veteran's pure tone 
thresholds in decibels were  10, 5, 15, 5, 15, and 25. 

The post-service medical record is absent for any audiometric 
findings, however, in a May 2000 statement from a private 
physician it was reported that the veteran has chronic 
hearing loss.   

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), it was 
held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at the time of 
separation from service.  It was also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Based on the clinical data and the law, the Board concludes 
that further clinical information would be helpful.  
 
In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004). The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.    

2.  The veteran should be scheduled 
for a VA audiological examination to 
determine the etiology of his 
claimed bilateral hearing loss. The 
veteran's claims folder must be made 
available to the examiner prior to 
the examination and all necessary 
diagnostic testing should be 
conducted. In the report of 
examination, the examiner should 
provide a detailed history of the 
veteran's loss of hearing, if any, 
and his exposure to acoustic trauma 
during military service. Based on a 
complete review of the record and 
the current examination, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the veteran's bilateral 
hearing loss, if any, is 
etiologically related to his periods 
of military service. A complete 
rationale should be given for the 
medical opinion.

3.  After completion of the above, 
the RO should review the expanded 
record and determine if service 
connection for bilateral hearing 
loss is warranted. If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished an appropriate 
supplemental statement of the case 
and be afforded an opportunity to 
respond. Thereafter, the case should 
be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


